By the Court,
Lewis, C. J.:
This appeal purports to be from a judgment, and also from an order .overruling a motion for new trial, neither of which, however, appears in the record ; nor does the transcript contain any settled or agreed statement either on motion for new trial or on appeal, nor any bill of exceptions ; hence there is nothing before us which can be reviewed.
This failure to bring up the case as the Practice Act plainly requires, deprives the county of a hearing on the merits, and makes it incumbent on this Court to dismiss the appeal.
It is so ordered.